DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 11 and 15 are objected because these claims are grammatically awkward and appears to be missing punctuation and/or text. 
Claim 1, lines 3, 4, “plug; and” should be changed to --plug;--.
Claim 1, line 7, “aperture” should be changed to --aperture; and --.
Claim 1, line 11, “place” should be changed to --place. --.
Claim 11, line 19, “on of ” should be changed to --one of --.
Claim 15, lines 6, “plug; and” should be changed to --plug;--.
Claim 15, lines 16, “respectively” should be changed to --respectively;--.
Claim 15, lines 18, “outlet.” should be changed to -- outlet, --.
Claim 15, lines 20, “device.” should be changed to -- device, --.
Claim 15, lines 23, “terminals” should be changed to --terminals;--.
Claim 15, lines 25, “receptacle” should be changed to --receptacle;--.
Claim 15, lines 27, “bores.” should be changed to --bores,--.
Claim 15, lines 29, “bores.” should be changed to --bores;--.
Claim 15, lines 31, “plug” should be changed to --plug;--.
Claim 15, lines 32, “mechanism” should be changed to --mechanism;--.
Claim 15, lines 34, “bores” should be changed to --bores,--.
Only few of the deficiencies have been pointed out above, the Applicant is required to review all the claims (1-15) and specification and make all necessary corrections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keefe et al. (US 5,352,132) hereafter O’keefe.
Regarding claim 1, O’keefe, discloses a locking electrical receptacle 10 (fig. 1-2) for receiving and releasably locking an electrical plug 22 therein comprising: a receptacle housing  having a plurality aperture 16, 18, 20 for receiving prongs 24,26,28 of said plug; and at least two terminal contacts 52 (fig. 5) for connecting electricity to said prongs 31; a clamping mechanism 30 (11,12,13, 14, 15, 17,18)54, 56, 58, 60, 62, 64) mounted between said terminal contacts 50 and said apertures 16, 18, 20; and an actuation means 62 (12,14,15,17,18) having defined locking and unlocking positions for actuating said clamping mechanism, at said locking position, said actuation means 62 urges said clamping mechanism to apply a defined clamping force (through spring 82) onto at least one of said prongs making said plug fastened in place (fig. 4).
Regarding claim 2, O’keefe, discloses said clamping force is applied in a symmetrical manner to prevent bending said prongs (see fig.4).
Regarding claim 3, O’keefe, discloses said actuation means 31 comprising a cam for switching said clamping mechanism between clamping (fig. 4) and releasing (fig. 5) said prongs.
Regarding claim 5, O’keefe, discloses said clamping mechanism comprising movable jaws 62, 82.
Regarding claim 6, O’keefe, discloses said jaws 62 having friction pads 78, 80 for increasing friction between said jaws and said prongs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’keefe.
Regarding claim 4, O’keefe discloses all the claimed limitations except for
an oval cam (90) which has long and short sides such that switching between said sides shifts said clamping mechanism between clamping and releasing said prongs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cam of O’keefe is of oval shape, since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
As oval shape cam is having inherently long and short sides, therefore it will perform the switching between said sides shifts said clamping mechanism between clamping and releasing said prongs in order to better mechanical and secured connection and disconnection with mating prongs.
Regarding claim 7, O’keefe discloses all the claimed limitations except for said friction pads (58, 60, 62, 64) are made from rubber. 
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have the friction pads are made from rubber, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, the motivation of having pad made from rubber, is as of manufacture at lower cost and having better durability and free from rusting and effects of other chemical reactions.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the claim objection.
Regarding claim 8, the prior art does not disclose or suggest  said jaws are structured for blocking said apertures when no electrical plugs are inserted therein and said actuation means is in said locking position.
Claims 9 and 10 are allowed.
Regarding claim 9, the prior art does not disclose or suggest a male electrical connector for being connected and releasably anchored into a power outlet to prevent unintentional withdrawal by withdrawal force comprising: at least one of a plurality of electrically conductive pins having a root portion with high friction surface; and an anchoring mechanism for diverting said withdrawal force to a lateral force and transmitting said lateral force to said pins, wherein said lateral force urges said pins to angularly deflect against bores of said power outlet causing said connector to anchor within said power outlet as required in combination with other limitations of this claim.

Claims 11-15 are objected, however would be allowable if rewritten to overcome the claim objections as stated above.
Regarding claim 11, the prior art does not disclose or suggest an electrical adapter for connecting and releasably locking an electrical plug to a power outlet and preventing said plug from being removed by withdrawal force, comprising: a first side having a male electrical connector  is able to be inserted and releasably anchored into said power outlet comprising: a plurality of electrically conductive pins for contacting terminals of said power outlet, and at least one of said pins having a root portion with high friction surface; and an anchoring mechanism is able to angularly deflect at least one of a plurality of electrical conductive pins of a male electrical connector  pins against bores of a power outlet causing said connector to anchor within said power outlet, a second side having a locking electrical receptacle for receiving and releasably locking said electrical plug comprising: a clamping mechanism  having locking and unlocking positions, said clamping mechanism is mounted between said terminal contacts and a plurality of apertures of a receptacle housing such that in said locking position, said clamping mechanism applies a clamping force on at least one of prongs of said plug, and in said unlocking position, said clamping mechanism releases said clamping force from said prongs making said plug free to withdraw; an assembly means for combining said first and second sides, said assembly means is structured for controlling said clamping mechanism of said locking receptacle and said anchoring mechanism of said electrical connector, wherein said assembly means is synchronizing positions of said clamping mechanism and said anchoring mechanism such that both are in locking or unlocking positions simultaneously as required in combination with other limitations of this claim.
Regarding claim 15, the prior art does not disclose or suggest a method for locking and unlocking an electrical plug in a power outlet comprising the steps of: providing a locking device that includes: a locking receptacle in a first side having a clamping mechanism and contact terminals therein, said receptacle is capable of receiving and releasably locking said electrical plug; a male connector in a second side having a plurality of deflectable conductive pins with at least one having high friction surface at root , said connector pins are mounted in a movable anchoring mechanism which is able to radially move at least one of said pins, said male connector is capable of anchoring into power outlet when one or more of said pins is deflected; and a body portion for combining said two sides, said body is coupled with a rotatable sleeve which is axially rotatable clockwise and counterclockwise for controlling said clamping mechanism and said anchoring mechanism simultaneously to lock or unlock respectively; plugging said locking device into said power outlet such that said male connector pins are inserted into bores of said power outlet; plugging said electrical plug into said locking receptacle in said second side of said locking device; twisting said rotatable sleeve or said electric plug clockwise for connecting electric power from said power outlet to said electrical plug through said connector pins and receptacle terminals; urging said clamping mechanism to lock said electrical plug into said locking receptacle urging said anchoring mechanism of said male connector to deflect at least one of said pins to anchor into said power outlet bores, whereby said electrical plug is connected and locked into said locking receptacle and said male connector is connected and anchored into said power outlet bores, twisting said rotatable sleeve or said electric plug counterclockwise for disconnecting electric power to said electrical plug; releasing said clamping mechanism, urging said anchoring mechanism to align said connector pins with said outlet bores whereby said electrical plug unlocked and able to be unplugged, and further said locking device is released and able to be unplugged too.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831